 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       LARISSA SCHUSTER,                                         Case No. 1:12-cv-01482-AWI-SAB-HC

12                        Petitioner,                              ORDER DIRECTING RESPONDENT TO
                                                                   LODGE RECORDING OF INTERVIEW
13               v.

14       JANEL ESPINOZA,

15                        Respondent.

16

17              Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

18 to 28 U.S.C. § 2254.

19              In the petition, Petitioner asserts that the statements she made to law enforcement in her

20 July 11–12, 2003 interview were taken in violation of Miranda v. Arizona, 384 U.S. 436 (1966).

21 (ECF No. 4 at 21). Petitioner disputes the state court of appeal’s heavy reliance “on its
                     1


22 perception that the tone of the interrogations was ‘polite’” and its conclusion that “there was

23 nothing in the detectives’ questions or demeanor to suggest they suspected Schuster of a crime or

24 that she was no longer free to leave.” (ECF No. 136 at 1–2).

25              Respondent has lodged a copy of the interview transcript with the Court. Based on the

26 California Court of Appeal’s opinion, it appears that a recording of the interview was part of the
27 state court record. See People v. Schuster, No. F055692, 2011 WL 680211, at *10 n.14 (Cal. Ct.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1 App. Feb. 28, 2011). The Court finds that review of the recording of the interview would assist

 2 the Court in this matter.

 3          Accordingly, Respondent SHALL LODGE with the Court a copy of the recording of

 4 Petitioner’s interview within fourteen (14) days of the date of service of this order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      May 14, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
